Title: From John Adams to the President of the Congress, No. 9, 25 February 1780
From: Adams, John
To: President of Congress,Huntington, Samuel


     
      Sir
      Paris Hotel de Valois Feby. 25th. 1780
     
     Since my Letter of the twentieth, I have recieved another Letter from his Excellency the Comte de Vergennes dated the 24th. of February, to which I answered this Day; Copies of both Letters are inclosed.
     I have also the Honour to inclose a Gazette, and an Application from M. Comyn of Marseilles to be a Consul for the Ports of Provence and Languedoc. I know nothing of this Gentleman, but what he says of himself.
     By the inclosed Gazette, as well as by many others, Congress will see, of what wonderful Efficacy in pulling down Tyranny, a Committee of Correspondence is likely to be. Ireland have done great things by means of it. England is attempting great things with it, after the Example, of the Americans, who invented it, and first taught its Use: Yet all does not seem to produce the proper Gratitude in the Minds of the English towards their Benefactors. However the Glory of the Invention is as certainly ours, as that of Electrical Rods, Hadley’s Quadrant, or Inoculation for the Small Pox.
     
      I have the Honour to be; with the greatest Respect, Sir, your most obedient and most humble Servant,
     
    